This is a certiorari requiring the Justices to send up the proceedings had in a claim case tried before them on an execution in favour of- Herring vs. Crawford Morris, defendant, and James Hunter, claimant. It appears by the return of the Justices, that the fi.fa. was levied upon a certain quantity of corn and fodder, as the property of defendant, in the possession of claimant, to which a claim was filed, and proof shewed that defendant lived with claimant as a cropper, and was to have a certain portion of the crop, after he had paid claimant for the provisions with which claimant should furnish him during the year, and that the whole crop was to remain the property of claimant until said provisions were paid for, and there was no proof that said provisions had been paid for, notwithstanding which the Jury found the property subject, which verdict was contrary to evidence.
It is therefore ordered, that the certiorari be sustained, and a new trial ordered.
WILLIAM EZZARD, j. s. c. c. e.